Case 1:18-cv-00263-JJM-PAS Document 70 Filed 09/29/20 Page 1 of 16 PagelD #: 3115

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

DEXTER G. GOET and VERONICA
DE PIANTE VICIN,
Plaintiff,

C.A. No. 18-263-JJM-PAS

Vv.

CBIZ, INC. CBIZ MHM, LLC: and
GRAFTON H. WILLEY IV,
Defendant.

a

 

MEMORANDUM AND ORDER
JOHN J. MCCONNELL, JR., United States District Court Chief Judge.

Plaintiffs Motion for Partial Summary Judgment concerning three of the
Defendants’ affirmative defenses, requires the Court to decide whether accountants
sued for malpractice by one of their clients can attribute the alleged legal malpractice
of the client’s lawyers to the client such that it reduces the damages that the
accountant must pay. Rhode Island law dictates that they may do so only when the
attorney conduct at isste relates to managing a client's case but makes no such
opportunity available to defendants for attorneys acting in advisory roles, ‘The
affirmative defenses at issue allege comparative negligence both for attorney conduct
related to representation during a legal proceeding and for an alleged failure to
properly advise their clients and Defendants. Summary judgment is thus proper for
the portion of these defenses related to the alleged negligence that occurred as part

of the attorneys’ advisory role under Rhode Island law for imputed negligence.

 
Case 1:18-cv-00263-JJM-PAS Document 70 Filed 09/29/20 Page 2 of 16 PagelD #: 3116

Summary judgment is also proper for the portion of the affirmative defenses related
to the attorneys’ alleged negligence during their representation of Mr. Goei and Ms.
De Piante Vicin because the attorneys’ actions clearly met the low standard for
defeating a failure to mitigate defense under Rhode Island law.

I. BACKGROUND!

Plaintiffs Dexter G. Goei “Mx. Goei”) and Veronica de Piante Vicin (together,
the “Plaintiffs”) had retained the accounting services of Defendants CBIZ, Inc., CBIZ
MHM LLC, and Grafton H. Willey IV “Mr. Willey”) (collectively “CBIZ”) to prepare
their U.S. tax returns. ECF No. 63 at § 99. Plaintiffs contend that CBIZ failed to
properly advise them in connection with the filing of their 2014 personal income tax
return, which resulted in the Internal Revenue Service (“TRS”) assessing a “Failure
to File Penalty.” ECF No, 47 at 1. My. Willey did not inform Plaintiffs of the potential
for penalties or of options available that would have avoided or reduced penalties and
interest. ECF No. 48 at 6-8.

CBIZ and Willey

Beginning in 2007, Plaintiffs hired Mr. Willey Gvho later joined CBIZ in 2008)
to be their personal income tax accountant in the United States. Mr. Goei is the Chief
Executive Officer of a multinational telecommunication company, Altice USA. While

living in Switzerland in 2010, Mr. Goci formed an entity in Luxembourg to hold his

 

1'The Court presents these facts in the light most favorable to the Defendants,
the nonmoving party. See Cont? Cas. Co. v. Canadian Univ. Ins. Co., 924 F.2d 370,

373 (1st Cir. 1991).

 
Case 1:18-cv-00263-JJM-PAS Document 70 Filed 09/29/20 Page 3 of 16 PagelD #: 3117

various partnership, equity, and investment interests. In 2014 Altice tendered an
initial public offering, and as a result Mr. Goei earned a substantial income.

Mr. Willey provided guidance and services to Mr. Goei in connection with the
preparation and filing of Plaintiffs’ U.S. tax returns, payments, and obligations. Mr.
Willey would, among other things, prepare Plaintiffs’ tax returns, arrange for
extensions of filing deadlines, prepare foreign income reports, and provide strategies
for amounts and timing of estimated payments and for avoiding penalties.

Because Mr. Goei was a U.S. citizen living abroad, Plaintiffs had an automatic
extension from April 15, 2015 to June 15, 2015 to file their 2014 U.S. tax return. Mr.
Willey arranged for an additional six-month extension for Plaintiffs to file their 2014
tax returns by October 15, 2015.

As the October 15, 2015 filing deadline was approaching, Mr. Willey had not
completed Plaintiffs’ 2014 tax returns. Mr. Willey told Mr. Goei that he was
“struggling with” the “presentation” of Mr. Goei’s foreign entities on the tax returns.

On October 9, 2015, Mr. Goei emailed Mr. Willey information that allowed him
to figure out Plaintiffs’ 2014 taxable income and gross U.S. tax. Mr. Willey still did
not complete Plaintiffs’ 2014 tax returns.

Plaintiffs’ Swiss tax returns were not complete as of the U.S. deadline of
October 15, 2015, and Mr. Willey informed Mr. Goei that as of late October Plaintiffs
would owe six or seven hundred thousand dollars in penalties. The Swiss returns
were not completed until mid-December and not provided to Mr. Willey until after

December 15. At that point, because more than two months had passed since
I

 
Case 1:18-cv-00263-JJM-PAS Document 70 Filed 09/29/20 Page 4 of 16 PagelD #: 3118

Plaintiffs’ US. filing deadline, Plaintiffs had incurred three months’ worth of
penalties.

Plaintiffs were entirely unaware that the IRS would assess them millions of
dollars in penalties and interest as the October 15th deadline passed without a filing.
Mr. Willey did not tell Plaintiffs that the IRS would assess them Failure to File
Penalties in addition to penalties for failure to make timely tax payments. He also
failed to advise them of their right to seek a further filing extension until
December 15, 2015, of the ability to file a tax return using estimates of data, or other
actions that could have avoided or reduced penalties and interest. Having failed to
file a return by October 15th, or to request a further extension to December 15th,
Plaintiffs’ fate was sealed; the IRS would assess them a monthly Failure to File
Penalty that would continue to run until the return was filed.

On December 17, 2015, Plaintiffs received their finalized Swiss tax return and
sent it to Mr. Willey. My. Willey did not begin working on the return until the end of
January 2016, and did not provide it to Plaintiffs until February 9, 2016, nearly two
months after receiving Plaintiffs’ Swiss tax return.

On April 25, 2016, the IRS issued a deficiency notice related to the 2014 tax
year (“Deficiency Notice”), assessing penalties and interest, including the Failure to
File and Pay Penalty (“2014 Assessment”).

After the IRS issued the Deficiency Notice, Mr. Goei engaged Mayer Brown to
pursue an appeal before the IRS Office of Appeals. Mayer Brown initially submitted

a letter to the IRS arguing that Plaintiffs were entitled to a full abatement of

 
Case 1:18-cv-00263-JJM-PAS Document 70 Filed 09/29/20 Page 5 of 16 PagelD #: 3119

penalties because Plaintiffs’ complicated international tax situation meant that there
were “unique, unforeseen complexities in determining [Plaintiffs’] 2014 tax year U.S.
tax liabilities” and that as a result, “to avoid filing an inaccurate return, filing was
unavoidably delayed.” Mayer Brown then argued that Plaintiffs were entitled to a
full abatement of penalties because they had relied on incorrect advice from Mr.
Willey and CBIZ. Mayer Brown alternatively argued that Plaintiffs were entitled to
an abatement of all but one month’s worth of penalties because they had paid their
tax liability in full on November 2, 2015. ECF No. 63 at J 137. IRS Publication 54
allows taxpayers abroad to request an additional two-month extension of their filing
date. Lf Plaintiffs had requested this extension, they would not have begun to incur
penalties until December 15, 2015, instead of October 15, 2015. During the IRS
appeal, the IRS asked whether Mayer Brown intended to seek this extension
retroactively. Mayer Brown, however, conceded to the IRS that the extension had
not been sought in a timely manner, and chose not to make a written request for what
would effectively be a retroactive extension.

After the presentation, the IRS agreed to reduce the penalty. /d at {] 54.

Mayer Brown Involvement

The law finn of Mayer Brown served as Plaintiffs’ global tax advisor, with
attorney Jason Bazar as the lead advisor. ECF No, 63 at { 112.

By 2013, in anticipation of the Altice initial public offering, Altice engaged
Mayer Brown “to provide tax advice to Altice for the benefit of employees who had

U.S. tax filing obligationI[s].” Mr. Goei and Mayer Brown agree that Mayer Brown

Or

 
Case 1:18-cv-00263-JJM-PAS Document 70 Filed 09/29/20 Page 6 of 16 PagelD #: 3120

was not retained to prepare Plaintiffs’ tax returns, advise them in connection with
their general filing obligations, or supervise Mz. Willey in any regard. As Mr. Goei
explained, no one at Mayer Brown ever represented Plaintiffs in connection with their
personal income taxes (other than in connection with the appeal discussed below),
and he never requested or expected anyone from Mayer Brown to advise Plaintiffs on
the consequences of failing to file a timely tax return.

In April 2013, Mx. Goei introduced Mr. Bazar and Mayer Brown to Mr, Willey.
Mr. Wiley claims that Mr. Goei introduced Mr. Bazar as being responsible for “trying
to sort. out my very complicated personal/corporate tax issues.” Mr. Goei asked Mr.
Bazar and Mr. Willey to make sure that his tax strategy was coordinated. Mr. Bazar
also advised Plaintiffs as to specific deductions and/or credits Plaintiffs should seek
on their 2013 U.S. income tax return.

In preparing Mr. Goei’s 2013 and 2014 returns, Mr. Willey found it necessary
to reach out to Mr. Bazar “to make sure we are on the same page.” And, at some point
during or prior to April 2016, “tax lawyers at Mayer Brown” gave Mr. Goei advice
about the tax consequences of employing individuals directly rather than employing
them through a pass-through entity.

IL STANDARD OF REVIEW

When making a summary judgment determination, the Court must review the
entixe record and consider the facts and inferences in the light most favorable to the
nonmoving party. Cont? Cas. Co. v. Canadian Univ. Ins. Co., 924 2d 870, 373 (ist

Cir. 1991). Federal Rule of Procedure 56(a) dictates that summary judgment should

6

 
Case 1:18-cv-00263-JJM-PAS Document 70 Filed 09/29/20 Page 7 of 16 PagelD #: 3121

be granted if “the movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” A genuine dispute
of material fact is an issue that “may reasonably be resolved in favor of either party.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A dispute is “genuine”
when “the evidence about the fact is such that a reasonable jury could resolve the
point in favor of the nonmoving party.” Aivera-Muriente v. Agosto-Alicea, 959 F.2d
349, 352 (1st Cir, 1992) (citing United States v. One Parcel of Real Prop., 960 F.2d
200, 204 (st Cir. 1992)). If there is a genuine dispute of a material fact, that dispute
would “needl] to be resolved by a trier of fact.” Doe v. Trustees of Bos. Coll, 892 F.3d
67, 79 (st Cir. 2018) (citing Kelley v. LaForce, 288 F.3d 1, 9 st Cir. 2002)).

Ill. DISCUSSION

In their Complaint, Plaintiffs assert one count for negligence/malpractice
against all Defendants based on Mr. Willey’s failure to advise them of their filing
options and the consequences of failing to timely file and pay their 2014 taxes.
Plaintiffs filed a Motion for Partial Summary Judgment on the portions of three of
CBIZ’s affirmative defenses that involve imputing the alleged negligence/malpractice

of Mayer Brown in failing to advise and/or supervise Plaintiffs and Mr. Willey on

these matters.2. CBIZ objected (ECF No. 61) and the Goei’s replied. ECF No. 65.

 

2 Plaintiffs filed a Motion for Partial Summary Judgment (ECF No, 47) in
redacted form and filed an unredacted version under seal. ECF Ne. 52.

7

 
Case 1:18-cv-00263-JJM-PAS Document 70 Filed 09/29/20 Page 8 of 16 PagelD #: 3122

A. Choice-of-Law Analysis

This Court must first determine whether Rhode Island law or New York law
governs the question of whether the Defendants may use “imputed comparative
negligence” to reduce Plaintiffs’ recovery from CBIZ and Mr. Willey. Being a diversity
case, the Court uses Rhode Island’s choice-of-law principles. Zi//ington v. Davel, Inc.,
No. C.A, 007-470-ML, 2012 WL 2021908, at *1 (D.R.I. June 5, 2012). Rhode Island
applies an “interest-weighting” test when the court must determine which state
“bears the most significant relationship to the event and the parties.” Taylor v. Mass.
Flova Realty Inc., 840 A.2d 1126, 1128 (R.L. 2004) (quoting Najarian v. National
Amusements, Inc., 768 A.2d 1253, 1255 (R.1. 2001)). The general factors for the Court
to consider in deciding which state has the most significant interest in the relevant
issue are: (a) predictability of results; (b) maintenance of interstate and international
order; (c) simplification of the judicial task; (d) advancement of the forum’s
governmental interests; and (e) application of the better rule of law. Woodward v.
Stewart, 104 RL. 290, 300 (RI. 1968). Additionally, the Rhode Island Supreme Court
has set forth these standards to be considered for choice-of-law analyses in tort cases:
(a) the place where the injury occurred; (b) the place where the conduct causing the
injury occurred; (c) the domicile, residence, nationality, place of incorporation and
place of business of the parties: and (d) the place where the relationship, if any,
between the parties is centered. Harodite Indus., Inc. v. Warren Elec. Corp., 24 A.bd

514, 534 (R.1. 2011) (citation, internal quotation marks omitted). The Rhode Island

 
Case 1:18-cv-00263-JJM-PAS Document 70 Filed 09/29/20 Page 9 of 16 PagelD #: 3123

Supreme Court noted that “the most important factor is the location where the injury
occurred.” Taylor, 840 A.2d at 1128.

Moreover, Rhode Island adheres to the choice-of-law rules set out in the
Restatement (Second) Conflicts of Law (“Restatement”). See Aetna Cas. & Sur. Co v.
Protective Nat] Ins. Co. of Omaha, 93-CIV-023B, 1993 WL 489637, at *6 n.18 (D.R_I.
July 27, 1993), This includes the concept of “dépecage”, under which “lelach issue is
to receive separate consideration if it is one which would be resolved differently under
the local law rule of two or more of the potentially interested states.” /d, cmt. on
section (1)(d).

i, The Facts Relevant to the Choice-of-Law Analysis

A preliminary question presented by this motion is whether this Court may
apply one state’s law to a claim against a defendant and another state’s law to an
affirmative defense to the same claim. Other courts adopting Restatement § 145 have
concluded that it is proper to do so. See, ag. Chi v. Loyola University Medical Ctx,
787 F, Supp. 2d 797, 801-03 (N.D. Ill. 2011).

However, the facts relevant to this choice-of-law analysis are those related to
Mr. Willey’s alleged negligent conduct, not Mayer Brown’s alleged contributory
negligence. Plaintiffs object to the idea that a non-party attorney's negligence may
be imputed to a plaintiff to reduce or bar their recovery. ECF No. 47 at 2. This is the
specific “issue” that must be separated out and given its own analysis for the purpose
of this choice-of-law analysis. This issue relates to whether the law of comparative

negligence in the accounting malpractice claim allows for a reduction to the

 
Case 1:18-cv-00263-JJM-PAS Document 70 Filed 09/29/20 Page 10 of 16 PagelD #: 3124

malpractice of the plaintiffs’ attorney. Therefore, the Court should analyze this
particular issue using the facts of the underlying accounting malpractice claim—not
the potential legal malpractice claim.

2. Application of the General Interest- Weighing Test

The first interest this Court must consider, predictability of results, involves
the parties’ reasonable expectation as to which state’s law would govern their lability
for the issue at hand when the alleged malpractice occurred. See Turcotte v. Ford
Motor Co., 494 F.2d 173, 178 n.6 (1st Cir. 1974). Because Mr. Willey practices in
Rhode Island, he would have reasonably expected that Rhode Island law would
govern any liability arising from his practice.

The interest of maintaining interstate and international order pertains to
‘whether another state's law and policy would be ‘offended’ by application of Rhode
Island law.” /d at 178. There is no discernable reason why New York would have a
special interest in having its imputed negligence doctrine apply to a case involving
an allegation of accounting malpractice where the tortious conduct allegedly took
place in Rhode Island and where the perpetrator is a Rhode Island resident.

The interest of simplifying the judicial task also favors Rhode Island law. It
goes without saying that it is easier for this Court is to apply Rhode Island law than
New York law. See 7d. at 178 n.6 (noting that it is simpler for a court to apply the
law of its own state).

Furthermore, Rhode Island’s governmental interest would be best advanced by

application of Rhode Island law in this case. Rhode Island’s public policy is to allow

10

 
Case 1:18-cv-00263-JJM-PAS Document 70 Filed 09/29/20 Page 11 of 16 PagelD #: 3125

innocent plaintiffs to recover fully from their tortfeasor. See Roberts-Robertson v.
Lombardi, 598 A.2d 1380, 1381 (R.I. 1991). Accordingly, it is in the state’s best
interest for this policy to govern an alleged malpractice that a Rhode Island
professional in Rhode Island perpetrated.

Rhode Island also has the better rule of law. Precluding the use of imputed
negligence from reducing or barring a plaintiffs recovery ensures that they may
recover the full amount they believe they are due in a single action. Defendants are
free to implead a third party if they fecl that they are liable for all or part of the
negligence alleged against the Defendants.

3, Application of the Tort-Specific Interest Weighing Factors

The injury and the conduct causing the injury occurred in Rhode Island. The
relationship between the parties is centered in Rhode Island. Plaintiffs entered a
contract with Mr. Willey, a certified accountant practicing in Rhode Island, for the
filing of their 2014 tax returns. The place of the wrong is “considered to be the place
where the last event necessary to make the actor liable occurred.” Dodson v. Ford
Motor Co., No. C.A. PC 96-1331, 2006 WL 2642199, at *3 n.5 (R.I. Super. Sept. 5,
2006) (quoting Kramer v. Showa Denko KK, 929 F. Supp. 738, 741 (S.D.N.Y.1996)).
Here, Rhode Island was where the last event necessary to make the actor liable
oecurred, At the time, the Goei’s were still living overseas, and Mr. Willey was
practicing in Rhode Island. As the only parties are Plaintiffs and Defendants, the

center of this relationship is Rhode Island. Therefore, Rhode Island is the place of

the wrong.

11

 
Case 1:18-cv-00263-JJM-PAS Document 70 Filed 09/29/20 Page 12 of 16 PagelD #: 3126

Given that all the factors weigh in its favor, Rhode Island law applics to the
imputed negligence issue presented by Plaintiffs’ motion.
B. Defendants’ Affirmative Defenses
Having established that Rhode Island law applies to this motion, this Court
must now determine whether summary judgment is appropriate for the portions of
CBIZ and Mr. Willey’s affirmative defenses related to imputed negligence.
1, Whether Rhode Island Law Allows for Imputation of an

Attorney's Comparative Negligence to Reduce or Bar a Plaintiffs
Fecovery

Rhode Island state courts allow the negligence of a third party to be imputed
to plaintiffs to reduce or bar their recovery in certain situations but have established
that doing so is not always acceptable. The Court must evaluate the issue here
against the backdrop of Rhode Island’s public policies prohibiting juries from
considering the negligence of non-parties, see Roberts-Kobertson v. Lombardi, 598
A2d 1380, 1381 (RI. 199D, and allowing plaintiffs to recover fully for their
negligence claims. See L.A. Ray Realty v. Town Council of Town of Cumberland, 698
A.2d 202, 213-14 (2.1. 1997). This Court will not create a new avenue to circumvent
these rules absent clear evidence that Rhode Island state courts have established a
basis for doing so. Accordingly, this Court must determine whether Mayer Brown’s
alleged negligence comports with any of the situations in which such imputation has
been allowed.

Rhode Island state courts have refused to allow for imputation ofa third party's
negligence to reduce or bar a plaintiffs recovery in at least two situations. First,

Rhode Island law prohibits imputing the contributory neghgence of a driver to a

12

 
Case 1:18-cv-00263-JJM-PAS Document 70 Filed 09/29/20 Page 13 of 16 PagelD #: 3127

passenger injured in a car accident when the passenger has no control over, or
principal-agent relationship with the driver. See, e.g., Hermann v. RL Co, 90 A.
813, 814 (R.I. 1914). Second, the Rhode Island Supreme Court has declined to allow
the negligence of third parties to be imputed to plaintiffs in personal injury cases in
which the plaintiffs themselves were not negligent. See Dixon v. Royal Cab, Ine., 396
A.2d 930, 936 (R.I. 1979) (iting Gallo v. Simpson Spring Co., 181 A. 915, 918 (R.L.
1935)).

Two situations in which the Rhode Island Supreme Court has adopted the
imputed negligence rule are when the third party is in a “joint enterprise” with the
plaintiff and when the third party is the plaintiff's “agent.”

“In the law of negligence, the term ‘common’ or joint’ enterprise means an
association of two or more persons in the pursuit of a common purpose under such
circumstances that each has the authority, express or implied, to act for allin respect
to the control of the means of agencies employed to execute such common purpose.”
Farrar v. Kdgewood Yacht Club, 302 A.2d 782, 784 (R.I. 1973) (emphasis added). A
New Jersey Supreme Court case cited with approval by the Rhode Island Supreme
Court in Najjar v. Horowitz, 172 A. 255, 256 (1934) further clarifies that “Ttlo
constitute a common or joint enterprise within the rules as to imputed negligence,
there should be... an equal right to direct. and govern the movements and conduct
of each other in respect thereto.” A¢eGinley v. Winters, 166 A. 166, 167 (N.J. 1933).
While Plaintiffs may have had the ability to “direct and govern” the actions of their

legal counsel, there is no indication in the record that this authority went both ways.

13

 
Case 1:18-cv-00263-JJM-PAS Document 70 Filed 09/29/20 Page 14 of 16 PagelD #: 3128

Accordingly, the record does not establish that the parties were a part of a “joint
enterprise.”

Rhode Island law also recognizes that the negligence of a plaintiffs agent may
be imputed to the plaintiff to reduce or bar their recovery. See, e.g., Misher v. Andrews
& Pierce, 72 A.2d 172, 173 (R.I. 1950) “(If defendant can show that the operator was
acting as the agent or servant of the plaintiff at the time of the accident... then the
doctrine of respondeat superior would operate and impute the negligence of the
operator to the plaintiff.”). CBIZ points to King v. Brown, 235 A.2d 874 (R.1. 1967) in
support of its position that an attorney is an agent of their clients. However, that
case only established that this relationship exists for work related to legal
proceedings. The Rhode Island Supreme Court cited the Restatement (Second) of
Agency § 253 as a basis for the “fundamental of agency law which imputes the neglect
of an attorney in professional matters to his client and considers the omissions of the
attorney as though they were the neglect of the client himself.” 235 A.2d at 875. The
relevant section of the Restatement reads: “A principal who authorizes a servant or
other agent to institute or conduct such /ega/ proceedings as in his judgment are
lawful and desirable for the protection of the principal's interests is subject to lability
to a person against whom proceedings reasonably adapted to accomplish the
principal's purposes are tortiously brought by the agent.” Restatement (Second) of

Agency § 253 (Am. Law Inst. 1958) (emphasis added).3

 

* King itself involved an attorney’s failure to “comply with [a court’s]
procedural requirements.” 235 A.2d at 875.

14

 
Case 1:18-cv-00263-JJM-PAS Document 70 Filed 09/29/20 Page 15 of 16 PagelD #: 3129

CBIZ contends that Mayer Brown was negligent in failing to advise or
supervise Plaintiffs and Mr. Willey and in failing to raise certain arguments during
their representation of Mr. Goei during the IRS appeal. Rhode Island law does not
establish that the negligence of an attorney is imputed to their client for acts or
omissions related to an advisory role. Accordingly, any failure to advise or supervise
My. Willey is not nmputable to Plaintiffs. However, the alleged negligence of Mayer
Brown during their representation of Plaintiffs as part of the IRS appeal would be
imputable given that it happened during a legal proceeding. The question then
becomes whether there are other grounds upon which summary judgment should be
granted for this part of CBIZ’s affirmative defenses.

2. Whether a Genuine Dispute of Material Fact Exists Regarding

Mayer Brown's Alleged Failure to Mitigate During the 1k
Appeal

Even though Rhode Island law would generally allow for the alleged negligence
of Mayer Brown attendant to its representation of Mr. Goei to be imputed to him,
summary judgment on this portion of CBIZ’s affirmative defenses is still appropriate
as Rhode Island law acknowledges that plaintiffs have a relatively low burden for
defeating failure to mitigate defenses.

“With respect to mitigation, the plaintiff need only make reasonable efforts to
mitigate damages; the burden is not ‘onerous and does not require him to be
successful in mitigation.” Shoucair v. Brown University, No. Civ.A.PC-96-2896,
2004 WL 2075159 at *12 CR.L. Super. Sept. 9, 2004); see also Tomaimo v. Concord Oil

of Newport, 709 A.2d 1016, 1026 (R.1. 1998).

 
Case 1:18-cv-00263-JJM-PAS Document 70 Filed 09/29/20 Page 16 of 16 PagelD #: 3130

Defendants contend that Mayer Brown’s decision to not pursue a retroactive
extension for the late filing of Mr. Goei’s tax returns constitutes a “failure to mitigate”
any damages incurred because of Mr. Willey’s conduct. However, the fact that a
plaintiff does not need to be successful in mitigating damages suggests that we need
not parse the strategy or decision-making of Mayer Brown in its failure to ask the
IRS for a retroactive extension for Plaintiffs and its subsequent decision to not pursue
this argument after being apprised of its availability to them. Mayer Brown did
enough during the appeal to obtain a reduction in the penalty for Plaintiffs. HCI
No. 48 at § 54. This is sufficient on its own to meet the low bar set for overcoming a
“failure to mitigate” defense in Rhode Island. As such, there is no genuine dispute of
material fact regarding this portion of CBIZ’s affirmative defenses.

IV. CONCLUSION

For these reasons, both prongs of CBIZ and Mr. Willey’s affirmative defenses
related to imputed negligence fail as a matter of law. Accordingly, the Court
GRANTS Mr. Goei and Ms. De Piante Vicin’s Motion for Partial Summary Judgment
as to the portions of CBIZ and Mr. Willey’s affirmative defenses related to imputed
negligence. ECF Nos. 47 and 52.

ITIS $0 ORDERET. ('

 

—

John J. McConnell, dr.
Chief Judge
United States District Court

September 29, 2020

16

 
